Citation Nr: 1531869	
Decision Date: 07/27/15    Archive Date: 08/05/15

DOCKET NO.  07-05 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hepatitis C (HCV).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1983 to July 1983 and prior service in the Army National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran timely appealed that decision. 

The Veteran and his spouse testified at a Board hearing before the undersigned in October 2012; a transcript of that hearing is associated with the claims file.

In August 2013, the Board remanded this matter for further evidentiary development.  As will be discussed in greater detail below, a review of the record reveals substantial compliance with the Board's August 2013 remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

This appeal was processed using VBMS (the Veterans Benefits Management System) and the Virtual VA paperless processing system.  Accordingly, any future consideration of this Veteran's case shall take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  Hepatitis C was not shown during service or until many years after service. 

2.  Hepatitis C has not been related to inoculation with an air gun during service, the Veteran's report of receiving a tattoo in service, or any other event in service by competent medical opinion.


CONCLUSION OF LAW

Hepatitis C was not incurred due to active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. § 3.303(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 51004, 5102-5103A, 5106, 5107, 5126 (West 2014), 38 C.F.R. §§ 3.1024, 3.156(a), 3.159 and 3.326(a) (2014), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R.     § 3.159(b)(1).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in her possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a November 2006 pre-adjudication letter, the RO notified the Veteran of the evidence needed to substantiate his claim of service connection for hepatitis C.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).
The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

VA obtained the Veteran's service treatment records, personnel records, and all of the identified relevant post-service treatment records.  The Veteran has not reported, and the evidence does not otherwise reflect, that he has received any relevant post-service VA treatment or any additional relevant private medical treatment for his claimed disability. 

In its August 2013 remand, the Board instructed the agency of original jurisdiction (AOJ) to obtain an addendum VA opinion as to the nature and etiology of his claimed hepatitis C.  A VA opinion was obtained in May 2014.  The examiner reviewed the objective evidence of record, to include the July 2013 Appellant's Post-Remand Brief, and documented the Veteran's current complaints and an opinion was obtained concerning the nature and etiology of his claimed problem, accompanied by a rationale.  The AOJ was also instructed to obtain all of the Veteran's service treatment records, including those associated with service in the National Guard.  The Board is in receipt of these documents.  Thus, the AOJ substantially complied with all of the Board's relevant August 2013 remand instructions and VA has no further duty to attempt to obtain any additional records or opinions or conduct additional examinations with respect to the claim being decided at this time. See Dyment v. West, 13 Vet. App. 141, 146- 47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

The United States Court of Appeals for Veterans Claims has held that the provisions of 38 C.F.R. § 3.103(c)(2) (2014) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).   

At the Veteran's hearing, the issue on appeal was identified and he was asked about his treatment providers in order to ascertain whether there was additional evidence to be submitted.  Hence, the Bryant duties were met.

The Veteran has been given ample opportunity to present evidence and argument in support of his claim, including at his October 2012 Board hearing.  General due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).

II. Analysis

The Veteran contends that he has developed hepatitis C as a result of active service.    He argues that his hepatitis C is the result of air gun inoculations he received when he initially began military service and a tattoo received during basic training.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  However, this method may be used only for the chronic disabilities noted in 38 C.F.R. § 3.309, which does not include hepatitis C.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).
With regard to the medical evidence, a diagnosis or opinion by a health care professional is not conclusive, and is not entitled to absolute deference.  Indeed, the Court has provided guidance for weighing medical evidence.  The Court has held, for example, that in meeting the responsibility to weigh the credibility and probative value of the evidence, the Board may accept one medical opinion and reject others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999); Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995). 

But, the Board is mindful that it cannot make its own independent medical determinations, and that it must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another.  Evans v. West, supra; see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Thus, the weight to be accorded the various items of evidence in this case must be determined by the quality of the evidence, and not necessarily by its quantity or source. 

In addition, the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."

However, although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as tinnitus, hand pain, and shortness of breath, the Veteran is not competent to provide evidence as to more complex medical questions such as the etiology of hepatitis C, as is the case here.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that the veteran still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997). 
When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

In this case, the records establish that the Veteran has a current diagnosis of hepatitis C.  He has therefore met the first requirement for service connection.

However, the Board finds that there is no evidence of hepatitis C during service or until many years after discharge from service, and no competent medical opinion that relates this disability to active service.

The service treatment records are entirely negative for evidence of hepatitis C.  A May 1983 Report of Medical Examination conducted for review by the Physical Evaluation Board (PEB), following a foot injury that led to the Veteran being medically discharged, found the Veteran to be otherwise normal with no indication of an abnormal liver or liver trouble.  

An August 1997 VA treatment record reflects the Veteran's 10 year history of intravenous heroin and cocaine abuse.  Upon physical examination, he was described to be well-nourished and well-developed in no acute distress.  He was admitted for treatment of opiate dependence.  

The post service medical records are also negative for evidence of hepatitis C for many years after discharge.  The Veteran testified that he was initially diagnosed in the late 1990s, which would be approximately 15 years after his discharge from service.  See October 2012 Hearing Transcript, p. 10.  Private treatment records from as early as March 2001 note a positive blood test for the hepatitis C antibody.  Private treatment records further indicate that the Veteran completed treatment for hepatitis C and presented for follow-up treatment in November 2006.  In December 2006, the Veteran completed a "Risk Factors for Hepatitis Questionnaire".  In handwritten statements, he conceded to the use of intravenous drugs, namely cocaine and heroin.  He also indicated that he used intranasal cocaine.  He denied engaging in high-risk sexual activity or hemodialysis.  He reported receiving a tattoo during basic training.  The Veteran further denied ever sharing a toothbrush or razor blades, having acupuncture with non-sterile needles, or having a blood transfusion.  He also reported working at a VA hospital in Bonham, Texas, in the Compensated Work Therapy (CWT) program from 1997 to 1998.  A November 2009 private treatment record also notes a history of hepatitis C.  A June 2014 VA treatment record indicates that the Veteran was treated with Interferon in 2004 for 11 months unsuccessfully with a liver biopsy in 2004.  It was also noted that he had a history of heroin use, most recently in 1996.

During the Veteran's October 2012 Board hearing, he again stated that he worked at the CWT program at a VA hospital in Bonham, Texas.  He testified that he wore gloves while performing his duties.  See October 2012 Hearing Transcript, p. 9.  The Veteran stated that he believed the biggest risk that would have led to him contracting hepatitis C was the tattoo he received during basic training.  Id. at p. 10.

Significantly, not a single one of the medical professionals who have treated the Veteran has related his hepatitis C to active service, or even noted that the Veteran was inoculated with an air gun or received a tattoo in service.  The Veteran argues that he contracted hepatitis C as a result of receiving inoculations with an air gun and getting a tattoo during service but he has not offered any competent medical evidence or indeed any evidence at all beyond his bare assertions in support of his theory.  

The Veteran underwent a VA examination in April 2013.  The examiner noted the Veteran's risk factors, such as intravenous drug use or intranasal cocaine use, accidental exposure to blood by health care workers, and other direct percutaneous exposure to blood.  The examiner specifically indicated the Veteran's reported risk factors of using an inoculation gun in 1983, intravenous drug abuse 15 years prior, receiving a tattoo seven years prior, and having worked in housekeeping in a hospital in 1997.  The examiner also noted the Veteran's history of hepatitis C to include his 11 months of treatment in 2004.

Pursuant to the August 2013 Board Remand, a VA addendum opinion was obtained in May 2014.  After thorough review of the Veteran's virtual claims folder and the evidence cited to and obtained on remand, to include the July 2013 Appellant's Post-Remand Brief, the examiner opined that it was less likely than not that the Veteran's hepatitis C infection was related to service.  The examiner reasoned that incidence of hepatitis C transmission by air gun was very low and undocumented in U.S. [military] service.  He also noted that an infection with the hepatitis C virus with a single tattoo was also rare.  The examiner further pointed out that the Veteran had a high risk factor of heroin use and intranasal cocaine.  He also stated that the Veteran was at risk for having had unprotected sex with another HCV infected person.  The examiner concluded by stating that intravenous drug use was by far the highest risk factor.

The Board notes that while the Veteran is competent to report that he received inoculations with an air gun and received a tattoo in service, he has not shown that he is a medical professional who is competent to state that the air gun contained hepatitis or that it led to the development of his hepatitis C.  In the absence of any evidence of hepatitis C in service or until many years after discharge from service, and in the absence of any competent evidence that can relate the Veteran's current diagnosis of hepatitis C to an event in service, entitlement to service connection for this disability is not demonstrated.


ORDER

Entitlement to service connection for hepatitis C is denied.



____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


